Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, this claim separately calls for “a holder” 7 and “a float arm mounting part” 11 as if they are 2 separate structural components/bodies.  However, the line of demarcation between the holder 7 and part 11 is unclear as Figure 4 suggests that the same structural component is tagged as being both the holder 7 and part 11. 
	 
    PNG
    media_image1.png
    138
    420
    media_image1.png
    Greyscale
   Are elements 7 and 11 they really two separate structural components, or maybe different portions of the single component.  What does claim 1 mean in that regard, and where is support for such?
	As to claim 1, “a first part of the holder” (line 5) is problematic as Figure 14 seems to distinguish between the first part 17 and the holder 7.  Are the 2 parts 7,17 parts of a single component (integral molded, bolted together, something else, etc)?  Please show support for any response.     

    PNG
    media_image2.png
    335
    714
    media_image2.png
    Greyscale

	Such is not apparent in the figure.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakamaki WO 2019065615 teaches employing an ”elastically deforming” grip portion 34a to secure a float arm 20 to a holder 30.  

    PNG
    media_image3.png
    146
    892
    media_image3.png
    Greyscale
However, does not suggest employing the last 2 lines of Applicant’s claim 1, in combination of remaining limitations of that claim.
Nippon WO 204106867 teaches frame 4; arm 2; holder 3,5 rotatably supported by the frame; a mounting part 4c provided on the holder and configured to mount the arm 2 to the holder by way of elasticically deforming a first part 3d,3c of the holder (during the process of mounting the arm to the holder) and restoring that first part 3d,3c when the part 3c springs back against the part 4c (during that same process).  However, at that point in the process the arm 2 was not yet in the holder, and was subsequently pushed into the holder.  Thus, there was no “restoring … when the float arm is mounted” (italics added, line 7, Applicant’s claim 1) as called for in claim 1.  In addition, Nippons’s element 4c may serve as an elastic deformation preventing part if the (mounted) arm is displaced to the left or right in Figure 4, claim 1 calls for separate “mounting” and “preventing” parts.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8a to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861